Citation Nr: 0304348	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-08 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 23, 1998, for 
service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit on appeal.


FINDINGS OF FACT

1.  On July 9, 1997, the RO received the veteran's request 
that his claim for service connection for PTSD be reopened.

2.  In November 1998, the RO granted service connection for 
PTSD and assigned a 70 percent evaluation effective July 13, 
1998.

3.  In July 2002, the RO assigned an effective date of March 
23, 1998, for the grant of service connection for PTSD with a 
70 percent evaluation effective that same date.


CONCLUSION OF LAW

The correct effective date for the grant of service 
connection and compensation for PTSD is July 9, 1997, the 
date of receipt of the application to reopen the claim with 
new and material evidence after a final disallowance.  38 
U.S.C.A. §§ 5110, 7104, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.155, 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's claim for PTSD was denied by a rating decision 
of October 1996 because a diagnosis was not shown.  He was 
notified of that decision by a VA letter dated October 1996.  
The veteran did not appeal that decision and the decision 
became final.  The veteran reopened his claim for service 
connection for PTSD on July 7, 1997.  The reopened claim 
resulted in a denial because a diagnosis of PTSD was not 
shown.  The veteran did file a notice of disagreement within 
one year of the date of this decision and by a rating 
decision dated November 1998, the veteran was granted service 
connection for PTSD with an effective date of July 13, 1998.  
By a decision dated July 2002, the RO granted an earlier 
effective date for the veteran's PTSD effective March 23, 
1998 because it was found that that was the earliest date 
that a diagnosis of PTSD had been rendered after the for 
reopening was filed.  The veteran contends that his effective 
date for service connection for PTSD should be prior to March 
23, 1998.

VA outpatient treatment records dated December 1990 to July 
1997 show that in December 1990, the veteran denied any 
present problems related to his Vietnam experience.  A 
January 1997 note indicates that it was somewhat difficult to 
get a clear picture of the veteran's problems.  It was also 
noted that the veteran's issues were unclear at the time but 
since he served an unusually long time in Vietnam, he might 
have Vietnam related issues.  A May 1997 note indicates that 
the veteran continued to function at a marginal level and 
PTSD issues remained unclear.  An October 1997 progress note 
found the veteran alert; oriented times 4 with 
characterlogical features/PTSD depression, low self-
esteem/lack of self-respect.  No psychosis.  Denied homicidal 
or suicidal plans.  Dysfunctional relationship with females.

At his September 6, 1996 VA examination, the veteran's Axis I 
diagnosis was polysubstance abuse, by history and Axis II 
diagnosis was antisocial personality disorder.  

VA outpatient treatment records dated July 1998 to September 
1998 show a diagnosis of PTSD in July 1998.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated December 1990 to September 1998 and September 
1996 VA examination.  

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

In the July 2002 supplemental statement of the case, the RO 
cited the VCAA explaining what evidence was necessary to 
establish entitlement to the benefit sought, what information 
was needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In August 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

Analysis

Pursuant to the laws and regulations cited above, the 
effective date for service connection for PTSD should be the 
later date of either the date he filed to reopen his claim of 
service connection for PTSD, or the date that entitlement 
arose.  The veteran filed his claim to reopen on July 9, 1997 
and was later diagnosed with PTSD in 1998, the date that the 
veteran was diagnosed with PTSD is not the determining 
factor.  There is no evidence that the veteran filed what 
would constitute an informal claim of service connection 
under 38 C.F.R. § 3.155 prior to July 9, 1997.  For these 
reasons, an effective date of July 9, 1997, the date the 
veteran reopened his claim for service connection for PTSD is 
warranted.

ORDER

Entitlement to an effective date of July 9, 1997 for a grant 
of service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

